Case 6:20-cv-00277-JDK-JDL Document 20 Filed 08/27/20 Page 1 of 2 PageID #: 65



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

BENNIE L. COLLINS,                              §
    Plaintiff,                                  §
                                                §
v.                                              §   Case No. 6:20-cv-277
                                                §
MANAGEMENT TRAINING                             §
CORPORATION, et al.,                            §
    Defendants.                                 §

          ORDER ADOPTING REPORT AND RECOMMENDATION
              OF UNITED STATES MAGISTRATE JUDGE
      This action was referred to United States Magistrate Judge John D. Love

pursuant to 28 U.S.C. § 636. On July 31, 2020, the Magistrate Judge issued a Report

and Recommendation (Docket No. 18), recommending that the action be dismissed

without prejudice for want of prosecution and failure to obey an order of the court.

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Here, Plaintiff did not file objections in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a


                                            1
Case 6:20-cv-00277-JDK-JDL Document 20 Filed 08/27/20 Page 2 of 2 PageID #: 66



Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendation, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

The Court therefore adopts the Report and Recommendation of the United States

Magistrate Judge (Docket No. 18) as the findings of this Court. The Court notes that

the Report and Recommendation sent to Plaintiff was returned as undeliverable.

Docket No. 19.     However, Plaintiff did receive the previous order requiring

amendment of his complaint and has not complied. Docket No. 17. Further, under

Local Rule CV-11(d), “[a] pro se litigant must provide the court with a physical

address (i.e., a post office box is not acceptable) and is responsible for keeping the

clerk advised in writing of his or her current physical address.” It appears Plaintiff

has failed to properly update his address.

      Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

(Docket No. 18) is ADOPTED.          It is further ORDERED that this action is

DISMISSED WITHOUT PREJUDICE for want of prosecution and failure to obey

an order of the court. All motions not previously ruled on are DENIED AS MOOT.

      So ORDERED and SIGNED this 27th day of August, 2020.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                             2
